       Case 1:21-cv-00553-GBD-JLC Document 18 Filed 08/25/21 Page 1 of 3


                                                                                                   8/25/2021
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 NIGEL NAQUAN FREDERICKS,

                                  Plaintiff,
                                                                 21-CV-553 (GBD) (JLC)
                      -against-
                                                                 ORDER OF SERVICE
 NINAMARIE FOLLACARO,

                                  Defendant.

JAMES L. COTT, United States Magistrate Judge:

       Plaintiff, currently incarcerated in the George R. Vierno Center on Rikers lsland, brings

this pro se action under 42 U.S.C. § 1983, alleging he was denied adequate dental treatment. By

order dated January 22, 2021, the Court granted Plaintiff’s request to proceed without

prepayment of fees, that is, in forma pauperis (IFP). Dkt. No. 4

       Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6

(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all

process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to

serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal Rules of

Civil Procedure generally requires that the summons and complaint be served within 90 days of

the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the

summons and complaint until the Court reviewed the complaint and ordered that a summons be

issued. The Court therefore extends the time to serve until 90 days after the date the summons is

issued. If the complaint is not served within that time, Plaintiff should request an extension of

time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the

plaintiff’s responsibility to request an extension of time for service); see also Murray v. Pataki,
       Case 1:21-cv-00553-GBD-JLC Document 18 Filed 08/25/21 Page 2 of 3




378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides the

information necessary to identify the defendant, the Marshals’ failure to effect service

automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule

4(m).”).

        To allow Plaintiff to effect service on Defendant Ninamarie Follacaro through the U.S.

Marshals Service, the Clerk of Court is instructed to fill out a U.S. Marshals Service Process

Receipt and Return form (USM-285 form) for the defendant. 1 The Clerk of Court is further

instructed to issue a summons and deliver to the Marshals Service all the paperwork necessary

for the Marshals Service to effect service upon the defendant.

        Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

                                            CONCLUSION

        The Clerk of Court is instructed to complete the USM-285 form with the address for

Ninamarie Follacaro and deliver all documents necessary to effect service to the U.S. Marshals

Service.

        The Clerk of Court is directed to mail a copy of this order to Plaintiff, and note service on

the docket.

        SO ORDERED.

Dated: August 25, 2021
       New York, New York




        1
         By letter dated June 14, 2021, the New York City Law Department provided the name
and service address for this defendant. Dkt. No. 15.

                                                  2
Case 1:21-cv-00553-GBD-JLC Document 18 Filed 08/25/21 Page 3 of 3




                DEFENDANT AND SERVICE ADDRESS

      Ninamarie Follacaro
      c/o Dr. Andrew Koukoulasr or Mrs. Nicole Mahabir
      Correctional Health Services
      19-10 49th Street
      Astoria, NY 11105
